                   Case 2:18-cv-01543-RAJ Document 57 Filed 12/26/18 Page 1 of 4




 1                                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                           2:18-cv-1543 RAJ
19                            Plaintiff,
20                                                           JOINT NOTICE OF AGREEMENT TO
     v.                                                      EXTEND FILING DATE FOR
21
22                                                           OPPOSITION TO BOMBARDIER’S
23   MITSUBISHI AIRCRAFT                                     MOTION FOR A PRELIMINARY
24   CORPORATION, MITSUBISHI                                 INJUNCTION BY DEFENDANTS
25   AIRCRAFT CORPORATION AMERICA,                           MITSUBISHI AIRCRAFT CORPORATION
26   INC., et al.,                                           AMERICA, INC., AEROSPACE TESTING
27                                                           ENGINEERING & CERTIFICATION INC.,
28                                                           LAURUS BASSON, AND CINDY
29
                              Defendants.                    DORNEVAL
30
31
32
33
34
35
36            Defendants Mitsubishi Aircraft Corporation America, Inc., Aerospace Testing
37
38   Engineering & Certification Inc., Laurus Basson, and Cindy Dornéval (collectively, the “Subject
39
40   Defendants”1) hereby jointly notify the Court that the Subject Defendants and Plaintiff
41
42   Bombardier Inc. ("Bombardier") have agreed to extend by one day the date by which the Subject
43
44   Defendants will file their opposition Bombardier’s Motion for a Preliminary Injunction. The
45
46   new filing date for the opposition is still prior to the filing date required by the local rules. The
47
48   parties have agreed that the Subject Defendants will file their opposition briefs and supporting
49
50            1
               Bombardier also moved for a preliminary injunction against Defendant Marc Delarche, but he has not
51   been served and is thus not yet a party to this suit.
                                                                                                Perkins Coie LLP
     JOINT NOTICE OF AGREEMENT TO EXTEND FILING                                            1201 Third Avenue, Suite 4900
     DATE (NO. 18-CV-1543 RAJ) – 1                                                           Seattle, WA 98101-3099
                                                                                               Phone: 206.359.8000
     142588713.1
                                                                                                Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 57 Filed 12/26/18 Page 2 of 4




 1   materials on December 27, 2018, instead of December 26, 2018, as originally agreed as
 2
 3   explained below.
 4
 5            Bombardier’s Motion for Preliminary Injunction (Dkt. 4) is noted for January 4, 2019.
 6
 7   (Dkt. 46). Under the local rules, the Subject Defendants’ opposition papers are not due until
 8
 9   December 31, 2018. However, the parties previously agreed that the Subject Defendants would
10
11   file and serve their opposition papers on December 26, 2018.
12
13            However, Bombardier has designated certain information that is discussed in the Subject
14
15   Defendants’ opposition briefs and supporting materials as “confidential.” (See Dkt. 22, 50.) The
16
17   parties entered into an agreement regarding how information designated by Bombardier as
18
19   confidential is to be treated (Interim Confidentiality Agreement). (See Dkt. 50). The Interim
20
21   Confidentiality Agreement requires the Subject Defendants to confer with Bombardier regarding
22
23   the filing of materials that discuss or reference information designated by Bombardier to be
24
25   confidential. (Id.) Local Rule 5(g), also requires redactions to be minimized.
26
27            To comply with Local Rule 5(g) and the Interim Agreement, the parties have negotiated
28
29   the following process to minimize the amount of material that the Subject Defendants will redact
30
31   from their filing: The Subject Defendants will serve their opposition briefs and supporting
32
33   materials on Bombardier by 3:00 p.m. today, December 26, 2018. Bombardier will then review
34
35   the documents to identify the content it deems confidential and appropriate for redaction, if any.
36
37   Bombardier will notify the Subject Defendants of such content by 3:00 p.m. on Thursday,
38
39   December 27, 2018. Pursuant to Local Rule 5(g), the parties will then meet and confer on
40
41   Bombardier’s proposed redactions on December 27, 2018. If necessary, the Subject Defendants
42
43   will then file redacted versions of their opposition briefs and supporting materials (redacting only
44
45   the content that Bombardier maintains is confidential after the meet and confer) on December 27,
46
47   2018. It will also file an unredacted version with a Motion to Seal. If Bombardier does not
48
49   identify any content requiring redaction, the Subject Defendants will file unredacted versions of
50
51   their opposition briefs and supporting materials on December 27, 2018.
                                                                                       Perkins Coie LLP
     JOINT NOTICE OF AGREEMENT TO EXTEND FILING                                   1201 Third Avenue, Suite 4900
     DATE (NO. 18-CV-1543 RAJ) – 2                                                  Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     142588713.1
                                                                                       Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 57 Filed 12/26/18 Page 3 of 4




 1            This procedure will cause no prejudice or delay any other deadlines.
 2
 3
 4
 5            RESPECTFULLY SUBMITTED this 26th day of December 2018.
 6
 7   s/ John Denkenberger                               s/ Mary Z. Gaston
 8   John Denkenberger, WSBA No. 25907                  Jerry A. Riedinger, WSBA No. 25828
 9   Brian F. McMahon, WSBA No. 45739
10   Christensen O’Connor Johnson Kindness              Mack H. Shultz, WSBA No. 27190
11   PLLC                                               James Sanders, WSBA No. 24565
12   1201 Third Avenue, Suite 3600                      Mary Z. Gaston, WSBA No. 27258
13   Seattle, WA 98101-3029                             Shylah R. Alfonso, WSBA No. 33138
14   Telephone: 206.682.8100                            Perkins Coie LLP
15   Facsimile: 206.224.0779                            1201 Third Avenue, Suite 4900
16   E-mail: john.denkenberger@cojk.com,                Seattle, WA 98101-3099
17   E-mail: brian.mcmahon@cojk.com
18                                                      Telephone: 206.359.8000
19                                                      Facsimile: 206.359.9000
20   Attorneys for Plaintiff Bombardier Inc.            E-mail: JRiedinger@perkinscoie.com
21                                                      E-mail: MShultz@perkinscoie.com
22                                                      E-mail: MGaston@perkinscoie.com
23
24
                                                        Attorneys for Defendant Mitsubishi Aircraft
25
26
                                                        Corporation America, Inc.
27
28
29   s/ Mark A. Bailey
30   Richard J. Omata, WSBA #7032
31   Mark A. Bailey, WSBA #26337
32   Karr Tuttle Campbell
33   701 Fifth Avenue, Suite 3300
34
     Seattle, WA 98104
35
36   Telephone: 206-223-1313
37   Facsimile: 206-682-7100
38   Email: romata@karrtuttle.com
39   Email: mbailey@karrtuttle.com
40
41
42   Attorneys for Defendants Aerospace Testing
43   Engineering & Certification Inc., Laurus
44
45
     Basson, and Cindy Dornéval
46
47
48
49
50
51
                                                                                      Perkins Coie LLP
     JOINT NOTICE OF AGREEMENT TO EXTEND FILING                                  1201 Third Avenue, Suite 4900
     DATE (NO. 18-CV-1543 RAJ) – 3                                                 Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     142588713.1
                                                                                      Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 57 Filed 12/26/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on December 26, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10   DATED this 26th day of December 2018.               s/Mary Z. Gaston
11                                                       Mary Z. Gaston, WSBA No. 27258
12                                                       Perkins Coie LLP
13                                                       1201 Third Avenue, Suite 4900
14                                                       Seattle, WA 98101-3099
15                                                       Telephone: 206.359.8000
16                                                       Facsimile: 206.359.9000
17                                                       E-mail: MGaston@perkinscoie.com
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     142588713.1
                                                                                       Fax: 206.359.9000
